UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7104


CHRISTOPHER EUGENE COOK,

                  Plaintiff - Appellant,

             v.

BOYD BENNETT, Director of Prisons; JAMES PIERCE, Assistant
Superintendent   of    Programs; DENE   PITTS,   Assistant
Superintendent of Programs,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cv-00031-JAB-DPD)


Submitted:    January 13, 2010              Decided:   February 9, 2010


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Cook, Appellant Pro Se. Lisa Yvette Harper,
Yvonne Bulluck Ricci, Assistant Attorneys General, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Eugene Cook appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing      two     of    his   three    claims         in   his    42    U.S.C.      § 1983

(2006)    complaint,         and    affirming         the    magistrate       judge’s     order

denying    Cook’s       motion      for    sanctions.            We    have    reviewed      the

record    and    find     no    reversible           error.      Nor     does    the      record

support    Cook’s       assertion         that       the    district     court       is   biased

against him.           Accordingly, we affirm for the reasons stated by

the district court.            Cook v. Bennett, No. 1:07-cv-00031-JAB-DPD

(M.D.N.C.       Dec.    10,    2008).        We       dispense        with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                      AFFIRMED




                                                 2